Citation Nr: 1616080	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for patellofemoral syndrome left knee (claimed as left knee pain with degenerative joint disease).

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left foot disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a right foot disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012, May 2014, and June 2014 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In December 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in March 2016, he withdrew his hearing request.

The issues of whether new and material evidence has been presented to reopen the claims of service connection for left and right foot disabilities are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2015 statement, the Veteran, by and through his duly authorized representative, requested that the issue entitlement to a TDIU be withdrawn.

2.  In a March 2016 statement, the Veteran, by and through his duly authorized representative, requested that the issue of whether new and material evidence has been presented to reopen the claim of service connection for patellofemoral syndrome left knee (claimed as left knee pain with degenerative joint disease)
be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding the issue of whether new and material evidence has been presented to reopen the claim of service connection for patellofemoral syndrome left knee (claimed as left knee pain with degenerative joint disease) have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2015 and March 2016, the Veteran, by and through his duly authorized representative, has withdrawn the issues of whether new and material evidence has been presented to reopen the claim of service connection for patellofemoral syndrome left knee (claimed as left knee pain with degenerative joint disease) and entitlement to a TDIU.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The appeal regarding the issue of whether new and material evidence has been presented to reopen the claim of service connection for patellofemoral syndrome left knee (claimed as left knee pain with degenerative joint disease) is dismissed.

The appeal regarding the issue of entitlement to a TDIU is dismissed.


REMAND

In June 2014, the Veteran submitted a timely notice of disagreement (NOD) with the May 2014 rating decision that denied his petition to reopen the claims of entitlement to service connection for left and right foot disabilities.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the June 2014 NOD placed the issues in appellate status, the matters must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of whether new and material evidence has been presented to reopen the claims of service connection for left and right foot disabilities and if so whether the reopened claims should be granted. This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should either of these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


